DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/27/2022.
Further, the applicant elected species I directed to Fig. 1A-5D and 15. As species I is designed for use with Fig. 6A in the system of 7A, the examiner is treating the election of species I to encompass Fig. 1A-7A. 
Priority
This application claims no priority. All claims receive the filing date of the instant application, 10/28/2020.
In light of applicant’s response to the restriction requirement in which claims 1-10 and 19-21 were withdrawn, claims 11-18 are pending in the instant application and are examined on the merits herein. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both an opening (Fig. 1A) and a longitudinal seam (Fig. 4A-4C). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The phrase "may formed" should read "may be formed" (para. 0056 line 3).  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    421
    402
    media_image1.png
    Greyscale

Fig. 2A-2C of Consigny.


Claims 11-12, 14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by P.G. Pub. no. US/2016/0000985 A1 to Consigny (IDS dated 05/25/2022).
Regarding claim 11, Consigny discloses a medical implant (10 implant) for providing external support to an arteriovenous fistula (para. 0007 lines 1-3), the medical implant (10 implant) comprising: a main tubular body (12 main body) configured to transition between an opened configuration (Fig. 2C showing opened configuration) and a closed configuration (Fig. 2A-B showing closed configuration), in which the main tubular body (12 main body) defines a longitudinally-extending main passageway (para. 0019 lines 1-3, 12 main body has a lumen) therethrough configured to receive a first blood vessel (Fig. 3A-B showing longitudinal passageway of 12 main body around an artery), the main tubular body (12 main body) being resiliently biased toward the closed configuration (para. 0081 lines 4-8), the main tubular body (12 main body) including: a proximal end portion (Fig. 2A as annotated above- 100 proximal end) defining an opening in communication with the main passageway (Fig. 2C as annotated above- showing 100 proximal end in communication with the lumen of 12 main body): a distal end portion (Fig. 2A as annotated above- 102 distal end) defining an opening in communication with the main passageway (Fig. 2C as annotated above- showing 102 distal end in communication with the lumen of 12 main body): and an intermediate portion disposed between the proximal end portion and the distal end portion (Fig. 2C as annotated above- showing 104 intermediate portion between 100 proximal end and 102 distal end), wherein the intermediate portion (Fig. 2C as annotated above- 104 intermediate portion) defines a side opening (Fig. 2A as annotated above- 106 side opening) in communication with the main passageway (Fig. 2A as annotated above- showing 106 side opening in communication with the lumen of 12 main body) and configured to receive and support a second blood vessel therein (Fig. 2A as annotated above- showing vein being received and supported in 106 side opening).
Regarding claim 12, Consigny discloses that the main tubular body (12 main body) has a pair of longitudinal edges (12a and 12b longitudinal edges) configured to be disposed adjacent one another (Fig. 2B showing 12A and 12B held together in closed configuration) when the main tubular body (12 main body) is in the closed configuration (Fig. 2A-B showing closed configuration).  
Regarding claim 14, Consigny discloses that the side opening (Fig. 2A as annotated above – 106 side opening) has a circular shape (para. 0073 lines 1-3, as created by two-half cylinders 15A and 15B comprising branching tubular body).
Regarding claim 16, Consigny discloses a branching tubular body (15 branching body) configured to transition between an opened configuration (Fig. 2C showing opened configuration) and a closed configuration (Fig. 2A-B showing closed configuration), in which the branching tubular body (15 branching body) defines a longitudinally-extending branching passageway therethrough (para. 0019 lines 1-3, 15 branching body has a lumen), the branching passageway is in communication with the main passageway (Fig. 2A as annotated above- lumens of 15 branching body and 12 main body communicating through 106 side opening) and is configured to receive and support the second blood vessel (Fig. 2A showing longitudinal passageway of 15 branching body around a vein), the branching tubular body (15 branching body) being resiliently biased toward the closed configuration (para. 0081 lines 4-8), the branching tubular body (15 branching body) including: a branching proximal end portion (Fig. 2A as annotated above- 200 proximal end) defining an opening in communication with the branching passageway (Fig. 2C as annotated above- showing 200 proximal end in communication with the lumen of 15 branching body); and a branching distal end portion (Fig. 2A as annotated above- 202 distal end) defining an opening in communication with the branching passageway (Fig. 2C as annotated above- showing 202 distal end in communication with the lumen of 15 branching body).  
Regarding claim 18, Consigny discloses that the main tubular body (12 main body) and the branching tubular body (15 branching body) are fabricated from a shape memory material (para. 0099-0101, thermoset shape memory material).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


    PNG
    media_image2.png
    212
    291
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    248
    320
    media_image3.png
    Greyscale

Fig. 6-7 of Martin.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over P.G. Pub. no. US/2008/0305999 A1 to Martin (IDS dated 05/25/2022) in view of P.G. Pub. no. US/2016/0000985 A1 to Consigny (IDS dated 05/25/2022).
Regarding claim 11, Martin discloses a medical implant (20 device) for providing external support to an arteriovenous fistula (para. 0002; para. 0006 lines 1-6; para. 0130 lines 1-2), the medical implant (20 device) comprising: a main tubular body (21 main body) in which the main tubular body (21 main body) defines a longitudinally-extending main passageway (Fig. 7, showing lumen of 21 main body) therethrough configured to receive a first blood vessel (para. 0131 lines 1-2), the main tubular body (21 main body) including: a proximal end portion (Fig. 7 as annotated above- 304 proximal end) defining an opening in communication with the main passageway (Fig. 7 as annotated above- showing 304 proximal end in communication with the lumen of 21 main body): a distal end portion (Fig. 7 as annotated above- 302 distal end) defining an opening in communication with the main passageway (Fig. 7 as annotated above- showing 302 distal end in communication with the lumen of 21 main body): and an intermediate portion disposed between the proximal end portion and the distal end portion (Fig. 7 as annotated above- showing 300 intermediate portion between 304 proximal end and 302 distal end), wherein the intermediate portion (Fig. 7 as annotated above- 300 intermediate portion) defines a side opening (Fig. 7 as annotated above- 306 side opening) in communication with the main passageway (Fig. 7 as annotated above- showing 306 side opening in communication with the lumen of 21 main body) and configured to receive and support a second blood vessel therein (Fig. 7 as annotated above- showing second vessel being received and supported in 306 side opening).
Martin differs from the instantly claimed invention in that Martin fails to disclose that the main tubular body is configured to transition between an opened configuration and a closed configuration or that it is resiliently biased to the closed position. 
Consigny discloses a main tubular body (12 main body) that is resiliently biased to the closed position (para. 0081 lines 4-8) configured to transition by a hinge (13 hinge) between an opened configuration (Fig. 2C showing opened configuration) and a closed configuration (Fig. 2A-B showing closed configuration). 
Consigny is considered to be analogous to the instantly claimed invention in that Consigny teaches an external support for an arteriovenous fistula. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the tubular body of Martin to transition between an opened and closed configuration and to be resiliently biased towards the closed position as taught by Consigny, as Consigny teaches that a hinge facilitates placement of the body on a fistula (see para. 0070 lines 3-5).
Regarding claim 12, Martin discloses that the main tubular body (21 main body) has a pair of longitudinal edges (Fig. 6 as annotated above- 308 and 310 longitudinal edges) configured to be disposed adjacent one another when the main tubular body (21 main body) is in a closed configuration (para. 0134 lines 9-12; Fig. 6 showing a closed configuration).
Regarding claim 13, Martin discloses that the pair of longitudinal edges together define a seam (28 seam) that extends along a length of the main tubular body (Fig. 6 showing 28 seam along the length of 21 main body), the seam (28 seam) and the side opening (Fig. 7 as annotated above- 306) being disposed in opposing relation to one another (Fig. 6 showing 28 seam and 22 branching body portion as connected to side opening in opposing relation).
  

    PNG
    media_image4.png
    344
    527
    media_image4.png
    Greyscale

Fig. 1 of Fischer.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Consigny as applied to claim 11 above, and further in view of P.G. Pub. no. US/2018/0221181 to Fischer (PTO-892).
The disclosures of Consigny are explained in the rejection of claim 11 above. 
Regarding claim 15, Consigny differs from the instantly claimed invention in that Consigny fails to disclose that the distal end portion of the main tubular body has a distal edge extending at a non-perpendicular angle relative to a longitudinal axis of the main tubular body.  
Fischer discloses a stent (10 stent) with a chamfered end portion (24 chamfered region) extending at a non-perpendicular angle relative to a longitudinal axis of the stent (angle of 24 chamfered region in relation to L longitudinal axis shown in annotated Fig. 1 above; 10 stent).  
Fischer is considered to be analogous to the instantly claimed invention in that Fischer teaches a stent. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the distal end portion of the main tubular body of Consigny to have a chamfered edge as taught by Fischer, because Fischer teaches that a chamfered edge provides a high radial placement force that reliably supports blood vessels, especially in proximity to bifurcations (see para. 0008-0010 lines 1-6, 1-5, and 1-5). 
 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Consigny as applied to claims 11 and 16 above, and further in view of Foreign Patent Application no. WO/2010/064244 A2 to Bendory (PTO-892).
The disclosures of Consigny are explained in the rejections of claims 11 and 16 above.
Regarding claim 17, Consigny differs from the instantly claimed invention in that Consigny fails to disclose that the main tubular body and the branching tubular body are fabricated from a mesh that defines a plurality of discrete cells, each of the discrete cells having a smaller diameter than the side opening.  
Bendory discloses a mesh stent (pg. 1 lines 12-13; 734 stent) made from a plurality of discrete cells (746, 748, 750 rows of cells) with a side opening (732 opening) larger than the diameter of the discrete mesh cells (pg. 40 lines 20-26; Fig. 17F, showing 732 opening in respect to 746, 748, 750 rows of cells). 
Bendory is considered to be analogous to the instantly claimed invention in that Bendory teaches a stent with a side opening. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the medical implant of Consigny to be made from a mesh material with a side opening larger than the diameter of the mesh cells as taught by Bendory, because Bendory teaches that this provides a flexibility to the stent and opening (see pg. 40 lines 20-26).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Linnae E. Raymond/Examiner, Art Unit 3781                               

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781